internal_revenue_service number release date index number --------------- ------------------------- ------------------------------------- --------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no -------------- telephone number -------------------- refer reply to cc corp plr-116321-16 date date legend distributing controlled --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- ----------------------- state a ------------------- business b --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- ----------------------------------- business c --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------- sub- business c -------------------------------------------------- d e f h ------ ---- -- ---- plr-116321-16 i k -- ---- date ---------------------- dear --------------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of a series of transactions the proposed transaction as defined herein the material information provided in that letter and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties-of-perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this letter is issued pursuant to section dollar_figure of revproc_2016_1 2016_1_irb_18 regarding rulings on one or more significant issues that involve the tax consequences of a transaction or part of a transaction occurring in the context of a distribution under sec_355 of the internal_revenue_code the code this office has not reviewed any information pertaining to and expresses no opinion as to the overall tax consequences of the proposed transaction as defined herein including qualification under sec_355 of the code or as to any issue or step not specifically addressed by this letter rather the rulings contained in this letter only address discrete legal issues involved in the transaction further except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter facts distributing is a state a corporation the stock of which is publicly traded and widely held distributing is the parent of a group of direct and indirect subsidiaries and related entities the distributing worldwide group distributing is also the common parent of an affiliated_group_of_corporations that files a consolidated u s federal_income_tax return the distributing worldwide group conducts business b and business c distributing has decided to separate business c from business b the separation the separation is being effected for compelling corporate business reasons specifically the separation will i sharpen strategic and management focus ii allow each business to more effectively pursue its own distinct capital structure and capital plr-116321-16 allocation strategies iii improve the businesses' ability to use stock as acquisition currency iv improve the ability to attract retain and incentivize employees and v improve access to equity_capital and attract a long-term investor base for each business distributing intends to effect the separation through the contribution of the assets and liabilities associated with business c to a newly-formed domestic_corporation followed by a distribution of stock of such corporation to its shareholders proposed transaction distributing proposes to undertake pursuant to one overall plan a number of transaction steps in connection with the separation some which have been partially consummated collectively the proposed transaction the relevant steps of the proposed transaction are set forth below on date distributing formed a new u s_corporation controlled controlled has a single class of stock outstanding its common_stock controlled common_stock the assets and liabilities of and entities engaged in business c will be separated from the assets and liabilities of and entities engaged in business b through a series of internal restructuring transactions including sales contributions reorganizations liquidations and distributions distributing will contribute the assets and liabilities of including equity interests of entities engaged in business c to controlled the controlled contribution the outstanding shares of controlled common_stock held by distributing will be recapitalized into such number of shares of controlled common_stock as is equal to the sum of i the number of such shares to be distributed in the distribution and ii the number of such shares representing up to a d voting and economic_interest in controlled the retained shares distributing will distribute all of the shares of controlled common_stock other than the retained shares to its shareholders the distribution and the retention of the retained shares the retention no fractional shares of controlled common_stock will be distributed in the distribution instead all fractional shares of controlled common_stock that distributing shareholders otherwise would be entitled to receive will be aggregated by a distribution agent and as soon as practicable following the effective time of the distribution will be sold in the public market at the prevailing price the net cash proceeds of these sales will be distributed pro_rata based on the fractional share such shareholder plr-116321-16 would otherwise be entitled to receive to those shareholders who would otherwise have been entitled to receive fractional shares distributing intends to exchange some or all of the retained shares for existing debt instruments of distributing the exchange debt with holders of exchange debt either directly or through a financial intermediary the debt-for- equity exchange in the event distributing uses a financial intermediary to effect the debt-for-equity exchange one or more investment banks the investment banks acting as principals for their own account will acquire exchange debt in a tender offer to existing holders of exchange debt the debt tender the debt-for-equity exchange may occur up to e months following the distribution depending on market conditions in the event that distributing engages a financial intermediary no sooner than i days following the acquisition of the exchange debt by the investment banks distributing and the investment banks will enter into an exchange_agreement neither being legally obligated to do so pursuant to which distributing will exchange some or all of the retained shares with the investment banks for the exchange debt held by the investment banks the exchange_agreement the debt-for-equity exchange will occur at least h days after the debt tender the exchange ratio in the debt-for-equity exchange which will not be determined earlier than i days following the debt tender will be at fair_market_value based on arm's-length negotiations between distributing and the investment banks based on market practice the fair_market_value of the exchange debt likely will be determined taking into account relevant factors that are intended to reflect the costs to the investment banks of acquiring the exchange debt including for example the cash purchase_price paid_by the investment banks in the debt tender accrued but unpaid interest in respect of the exchange debt and the transaction fees paid_by the investment banks in connection with the debt tender the investment banks may finance the debt tender in a manner customary for financing dealer inventory which may include pledging the exchange debt as collateral executing repurchase contracts with respect to the exchange debt which may permit the investment banks to re-hypothecate the exchange debt entering into total return swaps over the exchange debt and engaging in similar financing transactions the investment banks may hedge all or a portion of their interest and or credit exposure to the exchange debt in one or more transactions with third parties other than distributing controlled or any member of their respective affiliated groups prior to entering into the exchange_agreement and engaging in the debt-for-equity exchange the investment banks are not expected to make representations as to the u s federal_income_tax treatment or status of their customary inventory financing activities if the exchange_agreement is entered into it is also expected that an underwriting agreement with the investment banks will be entered into at the same time pursuant to which there plr-116321-16 will be an offering of the retained shares to be exchanged in the debt-for-equity exchange to investors following the distribution distributing and its direct and indirect subsidiaries and related entities the distributing group on the one hand and controlled and its direct and indirect subsidiaries and related entities the controlled_group on the other hand will be parties to certain continuing arrangements and relationships collectively the continuing arrangements the continuing arrangements will likely include i a separation and distribution agreement ii an employee matters agreement iii a tax_matters_agreement iv a transition services agreement v intellectual_property license arrangements vi real_estate arrangements vii a supply agreement viii sub-business c arrangements ix a spare parts loan agreement and x a stockholder and registration rights agreement these continuing arrangements will be for varied durations and will be priced either at arm’s length terms or cost or cost- plus basis representation sec_1 the business_purpose for the retention is to facilitate the implementation of appropriate capital structures at both distributing and controlled avoid burdening controlled’s balance_sheet and ensure distributing has sufficient liquidity flexibility and financial resources available to fund payment of debt and other obligations as well as investments in the growth of its business necessary to successfully execute its growth strategy the retained shares will be voted in proportion to the votes cast by controlled’s other stockholders distributing will grant controlled a proxy with respect to the retained shares requiring such manner of voting distributing will dispose_of the retained shares as soon as a disposition is warranted consistent with the business_purpose for the retention after the expiration of any post-distribution lock-up period that may be agreed to by distributing such lock-up period shall in no event exceed k days but in any event not later than the date that is f years following the distribution or promptly thereafter none of distributing's directors or officers will serve as directors or officers of controlled as long as distributing retains the retained shares none of the exchange debt was issued in anticipation of the distribution any investment bank acquiring exchange debt in connection with the debt- for-equity exchange will hold the exchange debt for at least i days prior to entering into an agreement to exchange it for all or a portion of the retained plr-116321-16 shares and will not consummate the debt-for-equity exchange until at least h days after such investment bank acquires the exchange debt ruling sec_1 the retention by distributing of the retained shares will not be in pursuance of a plan having as one of its principal purposes the avoidance of u s federal_income_tax within the meaning of sec_355 and sec_1_355-2 provided the retained shares are transferred by distributing in the debt-for- equity exchange within e months following the distribution the debt-for-equity exchange will be treated as distributed pursuant to the plan_of_reorganization for purposes of sec_361 and such debt-for equity exchange will be treated as transferred to creditors for purposes of sec_361 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under any provision of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-116321-16 sincerely gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
